DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 07/13/2022.
Applicant’s arguments, see page 10, filed 07/13/2022, with respect to claims 1, 3, and 14 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, 10-13, and 16 has been withdrawn. 
The Amendments to Claims 1, 4-7, 9-12, and 15, filed 07/13/2022, are acknowledged and accepted.
The Cancellation of Claims 3 and 14, filed 07/13/2022, are acknowledged and accepted.
Newly submitted Claims 17-19, filed 07/13/2022, are acknowledged and accepted.

  Reasons for Allowance
Allowable Subject Matter
Claims 1-2, 4-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system for **** having all the claimed features of applicant's instant invention, specifically including:  in claims 1 and 12, wherein the processing circuitry in the correction unit is further configured to correct one or more data sets corresponding to at least a part of a range of the incident angle in the first data set group so that the first data set group is a data set group acquired based on measurement light incident at substantially equal intervals at the subject’s eye position and in claims 9 and 15, wherein the optical scanner includes: a first scanner configured to deflect the light in a first deflection direction; and a second scanner configured to deflect the light in a second deflection direction toward the subject’s eye, the light being deflected by the first scanner, and the correction unit is configured to be capable of switching one of correction processing for at least a part of the first data set group based on first correction data for correcting the incident angle depending on the deflection angle of the light deflected by the first scanner and correction processing for at least a part of the first data set group based on second correction data for correcting the incident angle depending on the deflection angle of the light deflected by the second scanner, and of performing the switched correction processing, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872